Citation Nr: 1728519	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  14-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to exposure to an herbicide agent and/or other toxins (to include jet fuel).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse (S.O.)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

In February 2016, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in May 2016 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with the directives of its remand. See Dyment v. West, 13 Vet. App. 141 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is not presumed to have been exposed to an herbicide agent in service. 

2.  The earliest clinical evidence of CLL is more than three decades after separation from service.

3.  The competent credible evidence of record does not support a finding that the Veteran's CLL is as likely as not due to service, to include exposure to an herbicide agent or chemicals to include jet fuel/fumes.


CONCLUSION OF LAW

The criteria for service connection for CLL have not been met.  38 U.S.C.A. §§ 1110 , 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has requested the Veteran to submit authorization for it to obtain private records, or to send the records himself.  Although some private records are associated with the claims file, they do not provide probative evidence as to etiology of his CLL.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Moreover, the Board finds that a VA clinical opinion, other than the Agent Orange Examination report on file, is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In the present claim, as there is no competent credible evidence of record which indicates that the Veteran's CLL may be due to service, an opinion is not warranted.  There is also no competent credible evidence of record which indicates that the Veteran has a service-connected disability which has caused, or aggravated, his CLL.

The Board finds that VA has fulfilled its duty to assist the Veteran in obtaining evidence.

Legal Criteria

Service connection in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Leukemia is a chronic disease.  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met. 38 C.F.R. § 3.309 (e). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e). 

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs are negative for complaints of, or diagnosis of, CLL.  Moreover, there is no competent credible evidence of record that he had CLL in service.  The earliest clinical evidence of CLL is in November 2008, more than three decades after separation from service.  For these reasons, the preponderance of the evidence is against a finding that CLL manifested to a degree of 10 percent within a year of service, and service connection for CLL on a presumptive basis as a chronic disease is denied.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran contends that his CLL is due to service; he has alleged it is due to exposure to herbicide agents possibly from contaminated supplies and/or from being in the vicinity of Vietnam, or due to exposure to toxins such as jet fuel/fumes from aircraft.

The Board finds for the reasons discussed below that service connection for CLL is not warranted on a presumptive basis, a direct nonpresumptive basis, or a secondary basis.

Jet Fumes/Fuel

The Veteran contends that he was exposed to jet fuel/fumes from aircraft.  The Veteran's military occupational specialty in service was in water transportation (i.e. boatswains mate), which would involve duties such as cleaning and repairing the ship.  His service personnel record reflects that he served on the USS Franklin D. Roosevelt (CVA-42), which was an aircraft carrier.  Because it was an aircraft carrier, it is not unreasonable that he could have been exposed to some infrequent fumes at times; however, there is no competent credible evidence of record that he would have worked with jet fuel or in close proximity to aircraft as they took off or landed, or that his CLL is as likely as not due to such fumes.  The Board finds that the Veteran has not been shown to be competent to render such an opinion. 

Cleaning/Maintenance Chemicals

The Board acknowledges that the Veteran's duties in service likely would have included ship repair work.  He testified at the 2016 Board hearing that he was exposed to chemicals such as lye, paint, and acetone.  

There is no competent credible evidence of record that the Veteran's CLL is as likely as not causally related to his exposure to such chemicals in service  The Board finds that the Veteran has not been shown to be competent to render such an opinion.


Herbicide agent exposure

The Veteran contends that he is entitled to the presumption of herbicide exposure afforded Veterans who have served in Vietnam.  The Board finds that the Veteran is not entitled to the presumption of herbicide exposure.  

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  There is no competent objective evidence of record that the Veteran served on the inland waterways of Vietnam, or on land.  Moreover, the Veteran has not stated that he served on an inland waterway or on land.  

Initially, the Board notes that the Veteran's contention that he served on the USS Ticonderoga and was therefore, exposed to Agent Orange (See June 2011 notice of disagreement) lacks merit.  The Veteran's service personnel records reflect that his only ship service was aboard the USS Franklin D. Roosevelt.  (Moreover, presumptive service connection is not warranted for the USS Ticonderoga.)  As noted above, the Veteran served on an aircraft carrier.  The Veteran has not provided any credible competent evidence that the ship would have been on an inland waterway or why an aircraft carrier would have served on an inland waterway.  Importantly, VA does not list the USS Franklin D. Roosevelt (CVA-42), as a ship which served on an inland waterway ("brown waters") or docked in Vietnam.  Although the Veteran testified that the ship may have been in Cam Ranh Bay; such is not synonymous with service in the inland waterways or going ashore onto the Vietnam landmass. 

The Veteran testified at the February 2016 Board hearing that he did not remember going ashore for any purpose in Vietnam, but that he would assist in the offloading and unloading of cargo.  He explained that other ships would come alongside the USS Franklin D. Roosevelt for resupplying of food, fuel ammunition and other supplies and that the items would be brought up in cargo nets.  He also indicated that it was possible that at some point he may have been transported to the ship by helicopter because he did not think he was on it when it left the continental United States.  The Veteran's service personnel records reveal that he joined the ship at Athens, Greece in April 1971, and not by helicopter from Vietnam.  He was stationed aboard the USS Franklin D. Roosevelt F.D.R. from that point of embarkation in Greece until discharge from service. 

The claims file includes a copy of a "Western Transport Air Force MATS Routes" which shows a variety of flight paths.  However, there is no competent credible evidence of record that this Veteran was in the Air Force, or that he took a flight path which landed in Vietnam.  Moreover, the MATS route is for the Pacific Ocean; whereas, the Veteran, as discussed in further detail below, served in the Mediterranean Sea.

As the competent credible evidence does not reflect that the Veteran served on the ground or in the inland waterways of Vietnam, it is not presumed that he had exposure to Agent Orange.  Moreover, there is no competent credible evidence of record that the Veteran was so exposed.  Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran stated in his May 2012 VA Form 21-4138 (Statement in Support of Claim) that he was exposed to chemicals, to include Agent Orange, while assigned to deliver supplies to Cam Ranh Bay.  The Board finds that any such statement by the Veteran that he was exposed to an herbicide agent from supplies or individuals is purely speculative and is not competent evidence of exposure.  In addition, herbicide exposure from handling cargo or being in proximity to individuals who served in Vietnam is not presumed under VA policy.  

The Board also notes that the VA clinical records reflect that the Veteran has a "personal history of exposure to agent orange" or "exposure to Agent Orange"; however, the Board finds that these notations are based on the Veteran's self-reported and less than competent account of exposure.  Thus, they lack probative value.  In addition, Dr. A. K.'s June 2014 statement that the Veteran has CLL which is an "agent orange related illness" and requests that the Veteran's claim for "agent orange" be considered lacks probative value.  The Board acknowledges that CLL is on the list of presumptive service-connected disabilities under 38 C.F.R. § 3.309; however, the evidence does not support a finding that the Veteran was exposed to Agent Orange in service, or that it is even as likely as not that he was so exposed.  Thus, to the extent that is what Dr. A.K.'s statement is suggesting that the Veteran's CLL is related to agent orange exposure, it lacks probative value as it is based on an inaccurate factual premise.  Although the Veteran has informed clinicians that he was exposed to Agent Orange in the waters off Vietnam, the service personnel records and history of the USS Franklin D. Roosevelt, which are more probative than his statements made for compensation purposes, do not support such and are against such a finding. 

The claims file includes an August 2014 VA Agent Orange Exam report.  The report reflects that the Veteran reported that he was in the "waters of Vietnam on a ship.  They brought in air squadrons, cargo handling, they replenished [medications].  They would bring the cargo nets back empty.  He left the ship by helicopter and landed in Spain or somewhere near there or they went on a cargo plane.  He never landed in Vietnam, never got off the ship, no boots were on the ground.  They would bring some injured soldiers on the ship.  He was considered a 'Blue Water Vet.'"  

The August 2014 VA clinician found that "no problems related to Agent Orange were identified because could not connect patient to Agent Orange exposure."  An October 2014 addendum to the record notes that CLL is on the "Agent Orange List" but that although the Veteran was in the Navy, exposure to Agent Orange must be determined.

The claims file also includes a July 2012 VA memorandum that there is no evidence that the Veteran was exposed to Agent Orange.  In addition, a 2016 JSRRC (Joint Services Records Research Center) response to a request for information notes that the USS Franklin D. Roosevelt deployed to the Mediterranean in 1971, and again in 1972, when it visited France, Italy, Spain, Greece, and Turkey before returning to the United States in December 1972.  It is negative for service in Vietnam, Korea, or Thailand.  The Board takes notice that the Mediterranean Sea is not in the vicinity of the Vietnam, but is thousands of miles away.  The Veteran separated from service in February 1973.  There is no competent credible evidence of record that the USS Franklin D. Roosevelt deployed again between December 1972 and the Veteran's separation in February 1973.  Based on the record as a whole, the Board finds that statements by the Veteran as to service in Vietnam or the waters of Vietnam are less than credible.

The Board has also reviewed the Social Security Administration (SSA) records but they lack competent credible evidence that the Veteran's CLL is causally related to service.  

The Board has also considered the Veteran's service-connected disabilities but finds that there is no competent credible evidence of record that any of his disabilities causes, or aggravates, his CLL.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of herbicides, chemicals and fumes, and CLL, to include whether it is likely due to the Veteran's service, his post service years of welding, or factor such as his gender, age, race, or genetics.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
In sum, the claims file lacks competent credible evidence that the Veteran's CLL is as likely as not due to, or aggravated by, active service to include exposure to chemicals, or by a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to exposure to an herbicide agent, environmental contaminants, and other toxins (to include jet fuel) is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


